    Case: 1:18-cr-00758 Document #: 80 Filed: 06/08/20 Page 1 of 2 PageID #:334




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               18 CR 758-1
       v.
                                               Judge John J. Tharp, Jr.
 PIERRE ROBINSON

                               Joint Status Report

      This Court has ordered the parties to file a joint status report. R. 69.

      Since the last status hearing in this matter, defense counsel have met with the

government and presented mitigation arguments as to why the government should

not seek the death penalty. The internal memorandum regarding this decision is

being reviewed internally by the U.S. Attorney’s Office for the Northern District of

Illinois and should be submitted to the U.S. Department of Justice Capital Case

Section during the week of June 15, 2020.
    Case: 1:18-cr-00758 Document #: 80 Filed: 06/08/20 Page 2 of 2 PageID #:335




      The parties anticipate that this matter will go to trial. The parties anticipate

that the trial will take approximately one week. Counsel for the defense requests a

trial date in early 2021. The government agrees with that request.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                By:    s/Rajnath Laud
                                       RAJNATH P. LAUD
                                       ALBERT BERRY III
                                       Assistant United States Attorneys


                                       PIERRE ROBINSON
                                       Defendant

                                By:    s/Steven A. Greenberg
                                       STEVEN A. GREENBERG
                                       STEVEN FINE
                                       Counsel for defendant Pierre Robinson


Dated: June 8, 2020




                                          2
